Citation Nr: 0107382	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
skull fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
right knee injury.

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to a compensable evaluation for service-
connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1976.  

This appeal arises from an April 1990 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for a left foot disorder.  The notice of 
disagreement was received in May 1990.  The statement of the 
case was issued in July 1999.  The veteran's substantive 
appeal was received in August 1999.

The appeal also stems a July 1998 rating action which denied 
an increased evaluation for service-connected bilateral 
hearing loss.  The notice of disagreement was received in 
September 1998.  The statement of the case was issued in 
October 1998.  The veteran's substantive appeal was received 
in February 1999.

Further, this appeal arises from a May 1999 rating decision 
which determined that the veteran had failed to submitted new 
and material evidence to reopen the claims of service 
connection for an acquired psychiatric disorder, the 
residuals of a head injury, and the residuals of a right knee 
injury.  The notice of disagreement was received in June 
1999.  The statement of the case was issued in July 1999.  
The veteran's substantive appeal was received in August 1999.

In view of the finding that additional development is 
warranted, the issue of service connection for a left foot 
disorder will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  In August 1995, the RO determined that the veteran had 
failed to submit new and material evidence to reopen his 
claim of service connection for an acquired psychiatric 
disorder; in a previous decision dated in September 1976, the 
RO had found that there was no evidence that the veteran had 
incurred a chronic psychiatric disorder during his active 
military service.

2.  The veteran did not appeal the RO's August 1995 
determination, and, accordingly, it became final.

3.  In a decision of April 1987, the Board of Veterans' 
Appeals (Board) determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for the residuals of a skull fracture; the 
Board had previously denied service connection for the 
residuals of a skull fracture in November 1977 based, in 
part, upon the finding that there was no evidence that the 
veteran had suffered a skull fracture in service, or that he 
suffered from a chronic residuals related thereto.

4.  In a decision of November 1987, the Board held there was 
no evidence establishing that the veteran was diagnosed as 
having a chronic disability of the right knee during his 
active military service.

5.  The additional evidence submitted in connection with the 
current request to reopen the claims for service connection 
for an acquired psychiatric disorder, the residuals of a 
skull fracture, or the residuals of a right knee injury is 
not so significant that it must be considered in order to 
fairly decide the claims.


6.  The most recent VA audiological evaluation (in June 1998) 
indicated that the veteran had Level I hearing loss in his 
right ear, manifested by an average pure tone decibel loss of 
15, with 92 percent discrimination ability, and Level I 
hearing loss in the left ear, manifested by an average pure 
tone decibel loss of 25, with 96 percent discrimination 
ability.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which determined that 
the veteran had failed to submit new and material evidence to 
reopen the claim of service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The April 1987 decision by the Board, which determined 
that new and material had not been submitted to reopen the 
claim of service connection for the residuals of a skull 
fracture, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

3.  The November 1977 Board decision, which denied service 
connection for the residuals of a right knee injury, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1100 (2000).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

5.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for the 
residuals of a skull fracture.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

6.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for the 
residuals of a right knee injury.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

7.  The criteria for a compensable (increased) evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his head, 
ears, hearing, lower extremities, neurological system, and 
psychiatric condition were normal.  In July 1974, the veteran 
was seen for complaints of right knee pain.  He said the pain 
came on after running and/or marching.  There was no clinical 
evidence of edema or discoloration.  Range of motion of the 
knee was full.  He was prescribed a balm, aspirin, and an Ace 
wrap.

In April 1975, the veteran was evaluated for complaints of 
dizziness and headaches for the past three months.  He said 
he had also been "blanking out," which he described as not 
being able to retain attention.  He was somewhat lethargic, 
but was cooperative and in no apparent distress.  His pupils 
were equal and reactive to light.  Extraocular eye movements 
were full.  Cranial nerves II through XII were intact.  The 
clinical impression was of a normal examination.  

The veteran was admitted to the hospital at Fort Hood in 
November 1975.  An abbreviated medical record indicates that 
the veteran had been discharged from the hospital at Fort 
Polk with a diagnosis of acute brain syndrome.  He had a flat 
affect.  He was confused, and his thinking was very concrete.  
He complained of auditory and visual hallucinations.  He also 
gave a history of recurrent headaches.  The impression was of 
an acute psychotic episode ("rule out" schizophrenia).

Later that month, the veteran was evaluated at the Barksdale 
Air Force Hospital.  He was noted to have been hospitalized 
for three weeks at Fort Polk due to a nervous breakdown.  He 
complained of slurred speech and difficulty swallowing.  In 
this regard, the examiner observed that the veteran had been 
given Thorazine, with positive results.  The impression was 
nervous disorder and "rule out" somatic disease.  However, 
in a discharge report dated in December 1975, the diagnoses 
were revised to mescaline intoxication, Thorazine reaction, 
Parkinsonian syndrome secondary to phenothiazine, and left 
parietal fracture, old.  

The veteran was seen in December 1975 for complaints of 
headaches for the past two weeks.  He said the headaches were 
caused by a skull fracture, and that the skull fracture had 
occurred while he was "on pass".  He stated he had received 
treatment through the Fort Polk Hospital, and that the skull 
fracture was identified by X-rays at that time.  The veteran 
was seen by the surgical clinic.  X-rays of the skull were 
reported to have shown no evidence of a fracture.

In January 1976, the veteran was afforded a physical 
examination for Chapter 5 purposes.  He gave a history of 
hearing loss, a head injury, loss of memory, and nervous 
trouble.  He also indicated that he had had an adverse 
reaction to a medication.  Specifically, the examiner stated 
that the veteran was allergic to Thorazine.  On physical 
examination, the veteran was found to have a gross hearing 
defect.  It was also noted that he had had a head injury in 
1974 without loss of consciousness, and that he was "okay."  
The Report of Medical Examination did not contain any 
findings with regard to the status of the veteran's lower 
extremities, neurological system, or psychiatric condition.

In June 1976, the veteran filed a claim for service 
connection for a psychiatric problem, the residuals of a 
skull fracture, a right foot disorder, and hearing loss.  He 
made no reference to post-service medical treatment of any of 
these conditions.

In August 1976, the veteran was afforded a VA general medical 
examination.  He reported that, while walking at night at 
Fort Polk, he had fallen into a hole and fractured the upper 
part of this right leg, a bone in his right foot, and his 
skull.  He denied being hospitalized or being placed on any 
type of limited duty due to these injuries.  He complained of 
right foot pain and pain of the upper left leg.  He also 
indicated that he suffered bilateral hearing loss as a result 
of acoustic trauma.  On physical examination, all joints were 
completely mobile.  There were no joint deformities.  X-rays 
of the right foot were within normal limits.  The diagnoses 
were fracture of the first metacarpophalangeal of the right 
foot, by history, and sesamoiditis of the right foot, by 
history.

A VA hearing evaluation was also conducted in August 1976.  
Both eardrums were intact and appeared normal.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
15
15
15
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  No 
hearing loss was noted.

The veteran was afforded a neuropsychiatric examination in 
August 1976.  He gave a history of fracturing his right foot 
and skull during his active service.  He said the fracture of 
his skull had been only recently identified.  He attributed 
his problem with headaches to his skull fracture.  He 
reported that he had been discharged "under honorable 
conditions" because he and his battery commander did not get 
along.  His history of receiving treatment for acute 
schizophrenia and/or acute brain syndrome was discussed.  The 
examiner noted that the veteran had eventually been diagnosed 
as having mescaline intoxication and a Thorazine reaction. 

On mental status evaluation, the veteran was alert, friendly, 
and cooperative.  He was oriented in all spheres, with a 
clear sensorium.  His stream of thought was well connected.  
His mood and affect were appropriate.  Psychomotor activity 
was normal.  There was no indication of present psychotic 
ideation or behavior. He had some rather vague complaints of 
feeling dizzy at times, and occasional headaches.  
Neurological testing showed that the veteran's pupils were 
equal and reactive to light and accommodation.  Extraocular 
movements were intact.  All tests of cranial nerve function 
were normal.  The upper and lower extremities were 
symmetrical.  Sensory testing was normal.  An X-ray 
examination of the skull revealed that the skull bones 
appeared intact.  There was no indication of intracranial 
abnormality.  The diagnoses were no present neurological or 
psychiatric disease found, and history of old skull fracture.

By a rating action dated in September 1976, service 
connection for a neuropsychiatric disability, and for a skull 
fracture with headaches, was denied.  The RO found there was 
no current medical evidence that either of these problems 
existed.  Reference was made to the August 1976 examination 
reports.  Service connection for bilateral hearing loss was 
granted at that time.  A noncompensable disability evaluation 
was assigned for the hearing loss.  Notice of the decision 
was mailed to the veteran in September 1976.

The veteran filed a notice of disagreement in March 1977.  He 
asserted that he deserved compensation for the right knee and 
head injuries which he asserted he had incurred during his 
active military service.  He submitted a statement from R.L. 
in support of his claim.  Therein, R.L. stated that he had 
served with the veteran, and that he was present at the time 
veteran fell into a hole and injured his knee, foot, and 
head.

Service connection for a right knee disorder was denied in 
June 1977.  The RO stated there was no evidence establishing 
that the veteran currently suffered from a disability of the 
knee.  The veteran appealed that decision, and the September 
1976 decision to deny service connection for residuals of a 
skull fracture.

In November 1977, the Board issued a decision in which it 
denied service connection for the claimed residuals of a head 
injury with skull fracture, and for a right knee disorder.  
The Board determined that residuals of a skull fracture were 
not shown by X-ray examination, either in service or after 
service.  Acknowledging that he had received treatment for 
right knee pain during his active service, the Board noted 
that the veteran had failed to present evidence of a current 
disability of the right knee.

The veteran filed a request to reopen his claim of service 
connection for a head injury in June 1986.  

Outpatient treatment records from an unidentified VA 
facility, dated from February to March 1986, show that the 
veteran was seen for complaints of recurrent headaches.  It 
was noted that he had been worked up in the medicine clinic 
several years before, for post-traumatic headaches.  His 
physical examination was completely negative.  The veteran 
had a normal awake and sleep electroencephalogram.  The 
assessment was headaches.

In August 1986, the RO determined that the veteran had failed 
to submit new and material evidence to reopen the claim for 
service connection for headaches as a result of skull 
fracture.  The RO found that the VA outpatient treatment 
records did not establish that the veteran suffered from the 
residuals of the alleged in-service skull fracture.  The 
veteran filed his substantive appeal with regard to this 
decision in December 1986.

In a decision of April 1987, the Board held that the 
additional evidence received in connection with the request 
to reopen did not show that a skull fracture with residuals, 
to include headaches, were shown to have been incurred in 
service.  The Board therefore held that new and material 
evidence had not been submitted to reopen the claim.  

In August 1988, the veteran inquired as to the status of his 
claim of service connection for the residuals of a head 
injury.  That same month, the RO informed the veteran that 
his claim had been denied by the Board in April 1987.

The veteran filed a notice of disagreement in October 1988.  
He said he started having headaches after sustaining an in-
service skull fracture.  He stated the fracture was 
discovered at the Air Force Base hospital in Barksdale.  He 
indicated that he was subsequently transferred to Fort Polk 
hospital, where he received treatment for approximately one 
month.

In October 1988, the RO advised the veteran that his claim 
for service connection for the residuals of a head injury had 
been denied by the Board in April 1987.  The RO stated that 
the April 1987 decision was final.  In order to reopen the 
claim, the veteran was told that he had to submit new and 
material evidence establishing that he had residuals of a 
skull fracture that was incurred in or aggravated by his 
military service.

In July 1993, the veteran filed a claim for service 
connection for acute brain syndrome.  He maintained that, 
while in service, he had suffered a stroke during weekend 
leave, and was taken to Barksdale Air Force Base by his 
brother.  He said he was subsequently transported to Fort 
Polk Hospital, where he remained hospitalized for a month.  
He contended that the stroke severely damaged his nervous 
system.  The veteran stated his ability to speak, swallow, 
and sleep had been adversely affected.  He also said he 
suffered from headaches and sweats due to the stroke.  

In September 1993, the RO informed the veteran that his claim 
for brain damage had been previously denied.  He was told 
that he need to submit new and material evidence to reopen 
his claim.  

The veteran filed a claim for service connection for a 
nervous condition in August 1994.  He reported that the 
disorder had been recently diagnosed by a VA doctor.

Medical records from the Seattle VAMC and Evergreen Treatment 
Center, dated from January 1993 to November 1994, were 
associated with the claims folder.  Those records show that 
the veteran was seen by the injection clinic of the VA 
psychiatry outpatient unit.  He was noted to have had a 
positive response to the drug therapy.  A September 1994 
treatment note indicated that the medication had helped to 
control the "voices" that the veteran heard.  The records 
contained no diagnosis of the veteran's psychiatric disorder.  
There were also no findings relating the disorder to his 
active military service.  

In March 1995, the veteran requested that his claims folder 
be transferred from the New Orleans RO to the Albuquerque RO.  
He included his New Mexico mailing address.

By a rating action dated in August 1995, the RO denied 
reopening the claim of service connection for a psychiatric 
disorder.  The RO found that new and material evidence 
adequate to reopen the claim for service connection for 
paranoid schizophrenia (claimed as a nerve problem) had not 
been submitted.  The veteran was advised that the best 
evidence to reopen the claim would be evidence showing 
treatment of a chronic psychotic disorder within one year of 
his service discharge.  Notice of the decision was mailed to 
the veteran in August 1995.

In November 1996, the veteran reported that he had moved back 
to Louisiana.  He asked that his claims folder be transferred 
to the New Orleans RO.

The veteran filed a claim for an increased evaluation of this 
service-connected hearing loss in January 1998.  He indicated 
he was currently receiving treatment through the Dorn VAMC.  
In further support of his claim, he attached a letter from 
K.E. Pershall, M.D., dated in February 1996.  Therein, Dr. 
Pershall stated that she had evaluated the veteran's hearing 
in January 1996.  She said the veteran displayed a severe 
sensorineural hearing loss in both ears.  She reported that 
he had a bilateral hearing disability of 72.4 percent.

Medical records from the Dorn VAMC, dated from July 1997 to 
March 1998, reflect that the veteran received evaluations and 
treatment for, but not limited to, hearing loss and 
schizophrenia.  In December 1997, the veteran had both his 
ears cleared of large dark cerumen.  He reported that he had 
been previously seen for an ear infection.  On an 
audiological evaluation conducted a week later, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
20
LEFT
85
100
75
75
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  
An examination report indicated that the veteran's hearing in 
his right ear was essentially normal.  The examiner stated 
that the veteran's best speech recognition score for CID W-22 
word lists presented in quiet with contralateral masking was 
90 percent.  With regard to the left ear, the diagnosis was 
sensorineural hearing loss, but not at the severity indicated 
by the audiological evaluation.  The examiner said the 
veteran's responses to both speech and pure tone stimuli, 
particularly in the left ear, did not conform to responses 
anticipated from ears with sensorineural hearing loss.  For 
example, many of the "incorrect" responses to monosyllabic 
words presented to the left ear at 80 decibels (dB) HTL were 
words that rhymed with the correct response.

That same month, the veteran was seen by the mental health 
clinic.  He gave a history of alcohol and drug abuse.  He 
stated he had also received treatment for atypical psychosis 
and traumatic brain disease.  He reported that he had 
fractured his skull in 1974, and that he had been suffering 
from the residuals of that injury ever since that time.  
Although not entirely legible, the diagnosis appears to have 
been organic hallucinations syndrome, alcohol abuse, and 
traumatic brain disease. 

The veteran was afforded a VA audiology examination in March 
1998.  He complained of hearing loss in his left ear.  He 
said the problem was worse when he was in crowds and/or noisy 
situations.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
10
LEFT
35
35
25
25
30

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 88 percent in the left ear.  
The impression was normal hearing in the right ear and left 
ear.

Observing that there were several discrepancies between the 
findings contained in the March 1998 VA examination report 
and those contained in the December 1997 VA treatment notes, 
the RO asked that a VA examiner review the records and render 
an opinion to explain the differences.  The examiner was also 
asked to comment on whether another audiology examination was 
necessary.  

In an audiology examination report dated in June 1998, the VA 
examiner observed that the results of the December 1997 
evaluation by the audiology clinic had been "quite 
inconsistent," with the left ear showing a rather 
substantial hearing loss and the right ear a milder hearing 
loss.  He stated the speech reception scores from that test 
were also inconsistent.  The veteran's word recognition score 
in both ears was noted to have been quite good.  With regard 
to the report of the March 1998 examination, the examiner 
indicated that both of the veteran's ears had been more 
sensitive, but that his speech recognition scores had 
decreased.  The examiner deemed it appropriate to re-conduct 
the entire evaluation due to the gross discrepancies between 
the two examinations.

On the ensuing audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
25
25
20
25
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The otoscopic examination revealed there was some loose 
debris in both external auditory canals.  The debris was 
removed.  The tympanic membranes were visualized, and no 
abnormality was noted.  

The diagnosis was normal hearing at all frequencies in both 
ears.  The examiner noted that the veteran's responses had 
been considerably better for both speech and pure tones than 
on previous examinations.  He opined that the reason for the 
improvement was because it was the "third time around and 
[the veteran was given] very careful explanations of what was 
expected on the examination and repeated instructions until 
consistent responses were obtained."  The examiner stated 
that he was confident that the results represented the 
veteran's best efforts and best hearing ability.

By a rating action dated in July 1998, the noncompensable 
disability evaluation assigned to bilateral hearing loss was 
continued.  The RO held that the levels of hearing impairment 
of the June 1998 VA audiology examination were not sufficient 
for an increased rating.

Medical records from the Dorn VAMC, dated from March 1998 to 
March 1999, document that the veteran received routine 
treatment through the mental health clinic.  In October 1998, 
the veteran was admitted to the opioid substitution program.  
He gave a history of alcohol and drug abuse.  He stated he 
had been treated in a hospital for psychological or emotional 
problems 10 times and as an outpatient or private patient 99 
times.  He discussed this treatment in detail.  A mental 
status examination was conducted.  The diagnoses were alcohol 
dependence, cocaine dependence in remission, history of 
paranoid schizophrenia, and history of major depression.  

The veteran was hospitalized in March 1999 due to an overdose 
of Nifedipine.  He reported hearing voices, which he said led 
him to use cocaine and the overdose.  He said he had been 
compliant with his medication.  Following a review of his 
psychiatric medical history and a mental status examination, 
the diagnosis was alcohol abuse (rule out hallucinosis) and 
schizophrenia, chronic undifferentiated type.  There were no 
findings with regard to the etiology of either condition.

In May 1999, the RO denied the claims of service connection 
for a nervous condition, right knee disorder, and the 
residuals of a skull fracture.  The RO found that those 
claims had been previously and finally denied, and that the 
veteran had failed to submit new and material evidence to 
reopen the claims.  

A report of a psychiatric examination conducted by E. Berg, 
M.D., in April 1999 was submitted by the veteran.  The 
veteran gave a history of drug and alcohol abuse.  He 
maintained that he took drugs in order to silence the voices 
he heard in his head.  He stated the symptoms of hearing 
voices and experiencing hallucinations began in 1976.  He 
recalled that he started hallucinating after someone had put 
mescaline in his drink.  The veteran said he was diagnosed as 
having schizophrenia in service, and that he had had severe 
problems with alcoholism and schizophrenia since that time.  
He added that he had been diagnosed as having post-concussive 
syndrome in-service.  A mental status examination was 
conducted.  No diagnosis was rendered.  However, in the 
prognosis portion of the examination report, the examiner 
indicated that the veteran's history of alcoholism and 
schizophrenia appeared to be chronic disorders, with a waxing 
and waning course.

The veteran was afforded a personal hearing before the 
Hearing Officer at the RO in December 1999.  He acknowledged 
that he had previously been denied claims for service 
connection for a nervous disorder, a right knee disorder, and 
the residuals of a skull fracture.  He asserted that he 
experienced a psychiatric break after he was assigned to Fort 
Hood.  He said he was hospitalized at various facilities for 
nearly two months.  He stated he had been receiving 
continuous psychiatric treatment since that time.  With 
respect to his right knee, the veteran asserted that he had 
injured his knee at the same time he fractured his right 
foot.  He maintained he also sustained a fracture to his 
skull.  He said the skull fracture was discovered during the 
treatment of another problem.  

Service connection for a nervous condition, a right knee 
disorder, and the residuals of a skull fracture was denied in 
January 2000.  The RO found that the veteran had yet to 
provide evidence that established an etiological relationship 
between his military service and any currently diagnosed 
psychiatric disorder, right knee disorder, or disorder 
arising from a skull fracture.  A supplemental statement of 
the case was mailed to the veteran that same month.

II.  Analysis

A.  New and Material Evidence

As noted above, in the April 1987 decision, the Board denied 
the appellant's request to reopen the claim for service 
connection for the residuals of a skull fracture with 
headaches.  That decision is final.  38 U.S.C.A. § 7104 (West 
1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).  Similarly, the 
November 1987 Board decision that denied service connection 
for a right knee disorder is also final.

The issue of service connection for an acquired psychiatric 
disability was last finally denied by the RO in August 1995, 
and the veteran was notified of this denial at his address of 
record.  The notification was not returned as undeliverable.  
A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105(c) (West 1991).  The veteran 
having failed to take any action with respect to the August 
1995 denial of his claim, the decision became final a year 
after the mailing of notification to him of the decision.  
38 C.F.R. §§ 3.104, 20.302 (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).

The Board further observes that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  See generally Holliday v. Principi, ___ Vet.App. ___, 
No. 99-1788 (Feb. 22, 2001).

We also note that the Veterans Claims Assistance Act of 2000 
contains a number of new provisions pertaining to claims 
adjudication.  Of significance in the matter of new and 
material evidence is language which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
evidence received subsequent to such prior final decision is 
presumed credible for the purposes of reopening the veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet.App. 
510 (1992).  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

While the RO appears to have considered the veteran's claim 
for service connection for an acquired psychiatric disorder, 
residuals of a skull fracture, and the residuals of a right 
knee injury on the merits, in other words, treating the claim 
as reopened and deciding it on all the evidence, new and old, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

1.  Acquired Psychiatric Disorder

In this case, the RO's August 1995 determination that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder (claimed as a nervous condition) was 
based on the same findings as a November 1977 RO decision.  
In its November 1977 decision, the RO held that the evidence 
of record failed to establish that the veteran suffered from 
a chronic psychiatric disorder.  The RO referred to the 
findings of an August 1976 VA neuropsychiatric examination 
report which indicated that no psychiatric disease was found 
on examination.

The medical records submitted since the 1995 decision are 
"new," in the sense that they were not of record at the 
time the decision was issued.  However, they do not 
constitute "new" evidence for the purposes of 38 U.S.C.A. § 
5108, because they are essentially cumulative of evidence 
previously considered by the RO.  Those records document that 
the veteran continues to complain of various psychiatric 
problems, and that he has been diagnosed as having alcohol 
and substance abuse and schizophrenia.  However, the records 
are not "material" evidence, because they do not provide 
credible medical findings that the veteran's current chronic 
undifferentiated type schizophrenia had its onset during his 
active military service, or that his schizophrenia is related 
to any incident that occurred during his military service.

The testimony and statements from the veteran regarding his 
opinion that his ingestion of mescaline during service, and 
related in-service treatment, caused his current 
schizophrenia cannot be considered of any probative value.  
Though an individual may be able to provide an accurate 
statement regarding firsthand knowledge of events or 
observations, and we have no reason to doubt his account of 
what occurred in service, a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 
Vet.App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also Spalding v. Brown, 10 
Vet.App. 6 (1997).

Further, the Board finds that the testimony and statements 
made by the veteran regarding the onset of his schizophrenia 
are essentially a repetition of contentions made by him when 
his claim was last denied in August 1995, and that they are 
not new evidence.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).

2.  Residuals of a Skull Fracture

Here, the Board's August 1986 determination that the veteran 
had failed to submit new and material evidence to reopen a 
claim for service connection for the residuals of a skull 
fracture was based on the same findings as the November 1977 
decision of the Board.  In the 1977 decision, the Board held 
that there was no medical evidence demonstrating that the 
veteran had sustained a skull fracture, or that he suffered 
from the chronic residuals related thereto.  It was observed 
that both in-service and post-service X-rays of the skull 
failed to show evidence of a fracture.

The medical evidence received since the August 1986 decision 
is not material to the issue at hand.  While there are 
references to the veteran giving a history of sustaining a 
skull fracture in service, and to his being diagnosed as 
having traumatic brain syndrome, the submitted evidence does 
not establish that the veteran actually sustained a fracture 
to his skull in service.  There are no X-ray studies showing 
the residuals of a skull fracture.  The evidence likewise 
fails to establish that the veteran suffered any type of head 
injury in service, or that he currently suffers from the 
chronic residuals related thereto.

The testimony and statements from the veteran regarding his 
opinion that he suffers from the residuals of an in-service 
fracture of the skull cannot be considered of any probative 
value.  As noted above, an individual may be able to provide 
an accurate statement regarding firsthand knowledge of events 
or observations, but a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, supra.  In 
other words, while the veteran is capable of stating that he 
fell and hit his head, he lacks the competency to state that 
he fractured his skull, or that he currently suffers from the 
chronic residuals related to the alleged in-service head 
injury.  See Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3 d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Moreover, the testimony and statements made by the veteran 
regarding his alleged in-service skull fracture are 
essentially a repetition of contentions made by him when his 
claim was last denied by the Board in April 1987, and 
therefore they are not new evidence.  See Reid v. Derwinski, 
supra.

3.  Residuals of a Right Knee Injury

The claim for service connection for a right knee disorder 
was denied by the Board in November 1977.  Acknowledging that 
he had received treatment for right knee pain during his 
active service, the Board found that the veteran had failed 
to present evidence of a current disability of the right 
knee.  In this regard, the veteran has yet to submit 
competent medical evidence showing that he currently suffers 
from a disability of the right knee.  The medical records 
received from the veteran and various VA facilities, since 
1977, contain no findings of treatment or diagnosis of a 
disability of the right knee.  As such, those records are 
immaterial.

With regard to his testimony and statements that he currently 
suffers from a disability of right knee, and that said right 
knee disorder is etiologically related to an in-service knee 
injury, the Board finds that the veteran's opinion on this 
matter lacks the necessary probative value to reopen the 
claim for service connection.  As noted above, the law 
clearly states that a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown.

Further, the testimony and statements made by the veteran 
regarding his alleged in-service right knee injury are 
essentially a repetition of contentions made by him when his 
claim was last denied by the Board in 1977, and that they are 
not new evidence.  See Reid v. Derwinski.

B.  Increased Evaluation

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent psychiatric examination was 
adequate concerning the issue at hand, and that there is no 
indication that there are relevant post-service medical 
records available that would support the veteran's claim, and 
are not of record.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. §§ 5103, 5103A.  See Public 
Law 106-475, Veterans Claims Assistance Act of 2000, 114 
Stat. 2096 (Nov. 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must  therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity. 


The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order). See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).

There is no indication that the RO has applied the revised 
regulations or given the veteran notice of the revision.  
Prior to reaching the analysis of this claim on the merits, 
the Board has considered whether or not the veteran would be 
prejudiced if the Board proceeded with appellate 
consideration of the claim without prior consideration of the 
new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his bilateral hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertained 
to only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case.  
In sum, the Secretary has stated that 

[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an 
attempt to assure more equitable 
evaluations in a small number of veterans 
with unusual patterns of hearing 
impairment.

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process, in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the  claim, without any benefit to the veteran.  The Board 
further notes that the veteran has had ample opportunity to 
advance argument and evidence as to the limitations produced 
by his service-connected disability, and there is no 
prejudice in the Board reviewing his claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

Again, with respect to the actual application of the criteria 
used for evaluating hearing loss in this case, it is observed 
that the criteria make provision for a range of disability 
ratings, from noncompensable (zero percent) to 100 percent.  
This is based upon impairment of hearing as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold as measured by pure tone 
audiometry in the frequencies of 1000, 2000, 3000, and 4000 
hertz (Hz).  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. 
§ 4.85 and Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

In applying the criteria used for evaluating hearing loss to 
the findings from the hearing evaluations set forth above, we 
observe that the most recent VA examination report from June 
1998 revealed an average pure tone threshold of 15 decibels 
in the right ear with speech discrimination ability of 92 
percent, and 25 in the left ear with speech discrimination 
ability of 96 percent.  This corresponds to level I hearing 
acuity in the right ear, and level I hearing acuity in the 
left ear.  The point of intersection on Table VII of the 
rating schedule for level I hearing in the worse ear, and 
level I hearing in the other ear, which is used to arrive at 
the percentage of disability for bilateral hearing loss, 
reflects that this does not warrant a compensable rating.  
Accordingly, an increased disability rating for bilateral 
hearing loss is not warranted in this case.  

In addition, we have considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the record does not 
show, nor has it been contended, that the service-connected 
hearing loss results in marked interference with employment 
or frequent periods of hospitalization, or otherwise presents 
an exceptional or unusual disability picture.  Under such 
circumstances, further discussion of an extra-schedular 
rating is not necessary.  See Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995)

The Board notes that, upon receiving the letter from Dr. 
Pershall, through the veteran, no attempt was made to obtain 
the veteran's treatment records from Dr. Pershall or the 
report of her January 1996 audiological examination.  In this 
regard, the Board observes that, "upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  However, the Board further notes that the 
Secretary is "not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).  In light of the evidence contained in 
the more recent VA examination reports of March and June 
1998, the Board finds that any additional evidence received 
from Dr. Pershall would not alter the decision in this case.


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for the an acquired psychiatric 
disorder, and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim of service connection for the residuals of a skull 
fracture, and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim of service connection for the residuals of a right knee 
injury, and the appeal is denied.

Entitlement to a compensable evaluation for service-connected 
hearing loss is denied.

REMAND

Service medical records reflect that the veteran was 
diagnosed as having bilateral pes planus at the time of his 
enlistment.  Treatment records dated in July 1974, one month 
after his enlistment, indicate that the veteran was seen for 
complaints of bilateral foot pain.  The examiner noted at 
that time that the veteran was having pain at the first 
metatarsophalangeal joint bilaterally, which was noted to 
probably be caused by a short first metatarsal and a bunion 
deformity.  

In January 1990, the veteran filed a claim for a temporary 
total disability rating.  He reported that he had recently 
undergone a bunionectomy on his left foot.  Medical records 
documenting said procedure were received from the Shreveport 
VAMC.  Dated from January to March 1990, those records show 
that the veteran had a minimal hallux valgus deformity of the 
left foot, and that a modified McBride bunionectomy was 
performed.  There were no findings made with regard to the 
etiology of the disorder.  

Service connection for a left foot condition was denied in 
April 1990.  The RO found that the veteran's hallux valgus 
deformity had preexisted his active military service.  In 
that regard, the RO held there was no evidence of in-service 
injury or aggravation of the left foot.  

Prior to rendering a final decision on the issue of service 
connection for hearing loss, the Board finds that there are 
procedural defects that must be addressed and corrected.  
Significant changes in the law pertaining to the duty to 
assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal.  In 
particular, the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claim.  Such evidence could include, but 
not be limited to, pre-service medical records that reflect 
the absence of a hallux valgus deformity of the left foot or 
post-service VA or non-VA evidence establishing that any 
preexisting disability of the left foot was permanently 
aggravated by his military service.  

The newly enacted legislation pertaining to the duty to 
assist also requires that, in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary "shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  
Further: 

The Secretary shall treat an examination or 
opinion as being necessary to make a decision 
on a claim . . . if the evidence of record 
before the Secretary, taking into 
consideration all information and lay or 
medical evidence (including statements of the 
claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim."

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

Here, service medical records reflect that the veteran was 
diagnosed as having a short first metatarsal and bunion 
deformity within a month of his enlistment.  However, this 
condition was not diagnosed at the time of his enlistment 
examination.  The veteran contends that he did not have any 
problems with his left foot prior to his active service.  In 
other words, there is evidence that the veteran has been 
diagnosed as having a hallux valgus deformity of the left 
foot, and that said disability may be associated with, or at 
the very least have been permanently aggravated by, his 
active military service.  

However, while he is capable of providing competent evidence 
that he did not suffered from left foot pain prior to his 
military service, the veteran lacks the medical expertise to 
render a diagnosis as to whether his a short first metatarsal 
and bunion deformity was incurred during his active military 
service or, if the condition preexisted service, that the 
condition was permanently aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In light of 
the foregoing, the veteran should be afforded a VA podiatry 
examination to determine the nature, severity, and etiology 
of his left foot disorder.

Thus, the Board finds that additional development is 
necessary, and this case is therefore Remanded to the RO for 
the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
and VA medical care providers who have treated 
him, since his service separation, for a left foot 
problem.  After securing the necessary releases, 
the RO should obtain these records and permanently 
associate them with the claims file. 

2.  When the above has been accomplished, the 
veteran should be afforded VA podiatry examination 
to determine the nature, etiology and severity of 
his left foot  disorder.  Such tests as the 
examiner deems necessary should be performed.  The 
claims folder, to include a copy of this Remand, 
must be made available to the examiner for review 
prior to the examination.  Specific reference 
should be made to any records in the claims file 
which support or form a basis for the conclusions 
reached.  The examiner should provide a 
comprehensive report including complete rationales 
for all conclusions reached.

a.  The examiner should be asked to identify 
the correct diagnosis(es) of each and every 
left foot problem currently suffered by the 
veteran.  For each diagnosis, the examiner 
should state whether it is at least as likely 
as not that the condition had its onset in 
active duty.

b.  For any left foot disorder believed to 
have preexisted the veteran's active duty, 
the examiner should state whether it is 
indisputable that each condition had its 
onset prior to his active duty. 

c.  For each disorder of the left foot which 
indisputably preexisted his active duty, is 
it at least as likely as not that each such 
condition underwent a permanent increase in 
severity during active service, as opposed to 
temporary flare-up(s)?

d.  If any left foot disorder underwent an 
increase in severity during active duty, is 
it indisputable that any increase during the 
period of active duty was due to the natural 
progress of the condition? 

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  After undertaking any additional development 
deemed appropriate, the RO should review the issue 
on appeal.  Due consideration should be given to 
all pertinent laws, regulations, and decisions of 
the U.S. Court of Appeals for Veterans Claims.  If 
the benefit sought on appeal is not granted, the 
appellant and his representative should be issued 
a Supplemental Statement of the Case, which should 
include all pertinent laws and regulations.  The 
veteran and his representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



